Riddick, J., (after stating the facts.) This is an appeal from a judgment of the circuit court, in a case tried before the judge of that court without a jury. The court was not asked to make any declarations of law, and the only question presented by the appeal is whether the evidence is sufficient to support the finding and judgment of the court in favor of plaintiff. The note upon which the judgment sued on was based was made payable to D. Á. Robinson, G. M. U. B. F. & S. M. T. The evidence shows that these letters stand for Grand Master, United Brothers of Friendship and Sisters of the Mysterious Ten. But this title, following the name of the payee in the note, was only a designation of the person to whom it was to be paid, and, considered in connection with other parts of the note, shows that the note was to Robinson in his own right. The suit in which the first judgment on this note was rendered was brought before a justice of the peace, and no complaint was filed except the note itself. The note shows on its face that it was due to Robinson in his own right, and not as the representative of the .society, and was set out in full in the judgment. When the judgment is considered as a whole, we do not think that it shows that it was rendered in favor of Robinson in his representative capacity. The evidence as to whether the plaintiff or the society was the real owner of this judgment was conflicting, and the finding of the court that he was the owner has evidence to support it. Though the case is a close one on the evidence, the finding of the circuit court settles the case, so far as the facts are concerned; and, as no error of law appears; the judgment must be affirmed. It is so ordered.